Citation Nr: 0407932	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-13 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from August 1989 to 
September 1992.  Service in Southwest Asia is indicated by 
the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
held in November 2003.

In a September 2003 statement, the veteran's representative 
raised the issue of entitlement to service connection on a 
secondary basis for depression, as well as the issues of 
entitlement to service connection for carpal tunnel syndrome 
of the right wrist, and for chronic fatigue syndrome (to 
include as due to an undiagnosed illness).  These matters are 
therefore referred to the RO for appropriate action.


REMAND

The veteran contends that his low back disorder originated in 
service.

Service medical records document that the veteran was treated 
in August 1990 for low back pain.  Physical examination 
disclosed findings including muscle spasm (which eventually 
improved) and some decreased range of motion, without any 
paresthesia or weakness.

VA treatment records for January 1993 to February 2003 show 
that the veteran presented in December 1998 with complaints 
of a seven-year history of low back pain; he was diagnosed 
with lumbar degenerative disc disease.  Subsequent treatment 
records show additional diagnoses of traumatic arthritis, 
spondylolysis and spondylolisthesis relating to the lower 
back, and indicate that he underwent surgery in March 2002.

The record reflects that the veteran has not been afforded a 
VA examination to determine the etiology of his current back 
disability.  Given the service medical records documenting 
treatment for low back problems in service as well as the 
post-service medical records documenting the current presence 
of a low back disorder, the Board is of the opinion that a VA 
examination would be helpful in the adjudication of the 
instant claim.  See 38 C.F.R. § 3.159(c)(4) (2003); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

The veteran reports receiving treatment for his lower back 
disorder from the Beckley, West Virginia and Richmond, 
Virginia VA Medical Centers (VAMCs) starting from 1992 and 
continuing up until the present time.  While treatment 
records from both facilities spanning the period from 1993 to 
February 2003 are on file, it is unclear whether complete 
treatment records for the veteran have been obtained, 
particularly as no VA medical records for 1992 are on file.  
The Board is of the opinion that the RO should attempt to 
obtain medical records for the veteran from both facilities 
for the period from September 1992 to the present.

The Board lastly notes that at his November 2003 hearing 
before the undersigned, the veteran testified that he was 
receiving disability retirement compensation from his former 
place of employment, and that he was also in receipt of 
disability benefits from the Social Security Administration 
(SSA) based on his back disorder.  The records associated 
with his disability retirement and receipt of SSA disability 
benefits are not on file.

Under the circumstances, the Board is of the opinion that 
further development is warranted prior to adjudication of the 
instant appeal.  Accordingly, this case is REMANDED to the RO 
for the following actions: 

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.  In any event, 
treatment records from the Beckley, 
West Virginia VAMC and the Richmond, 
Virginia VAMC for the period from 
September 1992 to the present should 
be obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records that 
may be identified by the veteran, it 
should inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which any award or 
denial of SSA disability benefits 
was based, and a copy of the records 
associated with any subsequent 
disability determinations by the 
SSA.

4.  With any necessary authorization 
from the veteran, the RO should 
attempt to obtain a copy of any 
records associated with the 
veteran's disability retirement from 
his last employer.

5.  Thereafter, the RO should 
arrange for a VA orthopedic 
examination of the veteran by a 
physician with appropriate expertise 
to determine the nature and etiology 
of the veteran's low back 
disability.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  The examiner should be 
requested to provide an opinion as 
to whether it is at least as likely 
as not that the veteran's low back 
disability is etiologically related 
to military service, or was present 
within one year of his discharge 
therefrom.  The rationale for all 
opinions expressed should be 
provided.  The claims file must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims file was made.  

6.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159 (2003).  Then, the RO should 
re-adjudicate the issue of 
entitlement to service connection 
for low back disability.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


